J-S52027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SUYNGOV SEING                              :
                                               :
                       Appellant               :   No. 682 EDA 2019

        Appeal from the Judgment of Sentence Entered February 8, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0013693-2014


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                       FILED: FEBRUARY 22, 2021

        Suyngov Seing (Appellant) appeals from the judgment of sentence

imposed in the Philadelphia County Court of Common Pleas following his jury

conviction of rape of a child1 and related offenses for the repeated sexual

assault of his then-minor daughter, E.S. (Victim). Appellant’s issues on appeal

focus on the trial court’s ruling permitting the Commonwealth to play for the

jury a prior video interview with Victim. He asserts the interview was not

admissible as a prior consistent statement pursuant to Pennsylvania Rule of

Evidence 613(c) and included prejudicial hearsay statements, and that the

trial court erred by refusing to grant a mistrial. For the reasons below, we

affirm.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. § 3121(c).
J-S52027-20



      The trial court summarized the facts presented during Appellant’s jury

trial as follows:

             [Victim] is Appellant’s biological daughter. At trial, [Victim]
      testified to a continual pattern of abuse by Appellant, which began
      when [she] was three years old and ended when she was ten.
      [Victim] testified that the first incident that she remembered was
      when Appellant forced her to watch a pornographic movie, which
      depicted a women giving men oral sex, and then told her to do
      what she saw on the video. Appellant then forced [Victim] to
      perform oral sex on him. [Victim] explained that forcing her to
      perform oral sex was the “most common” way that Appellant
      sexually abused her: it happened “whenever he got the chance”
      in the bedrooms, bathrooms, living room, and basement. There
      were also several incidents in which Appellant licked her breasts
      and groped her over her clothes.             When [Victim] was in
      kindergarten, her father also began to frequently have vaginal sex
      with her. [Victim] testified that Appellant would lay her on the
      bed and vaginally penetrate her with his hands and penis.
      Appellant never wore a condom and would ejaculate into a paper
      towel. Appellant repeated this conduct “whenever he could,”
      “hundreds of times” and at some points this was “around once a
      week, if not more[.]”

            At trial, [Victim] testified that she has difficulty putting
      memories in a timeline. She testified that “a lot of [her] memories
      are just chunks of memories.” She testified that she doesn’t
      remember a lot of her childhood and that many of her memories
      before ten years old are not entirely clear in her head. On cross-
      examination, [Victim] was extensively questioned about having
      problems with memories from ages ten to seventeen. The defense
      drew attention to the fact that [Victim] suffered seven concussions
      in seven years and that she “doesn’t remember a lot of [her]
      childhood.” Defense counsel also asked her about inconsistencies
      with what [she] reported during a [Philadelphia Children’s Alliance
      (PCA)] interview, at a preliminary hearing, and during trial.

         Following [Victim’s] cross[-]examination, the Commonwealth
      moved to admit a video recording of [Victim’s] interview with
      [PCA], pursuant to Pa.R.E. 613.      Defense counsel objected,
      arguing that the video was not an admissible prior consistent
      statement and the proffered evidence was cumulative. The
      Commonwealth countered:

                                      -2-
J-S52027-20


          Your Honor, my response to that would be that during
          Counsel’s cross[-]examination of the complainant, he asked
          the complainant questions like have you ever said that
          before. He was highlighting inconsistencies, perhaps, in her
          testimony today versus when she spoke about this to law
          enforcement. I think he specifically said, Did you ever tell
          SVU or PCA about that. And her answer directly related to
          telling SVU and PCA. Now, that has been called into
          question. I think that the fact finder needs to be able to see
          what she has said at prior – at her prior statement based on
          Counsel’s questioning.

       This court agreed with the Commonwealth and admitted the
       video.

              Two people testified to learning that [Victim] was abused
       prior to her disclosure to authorities or prior to a head injury.[2]
       Saovleak “Noury” Khim, a friend to [Victim] during middle school
       and high school, testified that she learned of [Victim’s] abuse prior
       to any head injury that [Victim] suffered. At thirteen years old,
       while in the eighth grade, Saovleak told [Victim] about being
       molested and [Victim] responded “that someone in her family
       sexually abused her when she was younger.” [Victim] did not
       provide details or tell her who abused her. The following year, in
       the ninth grade, [Victim] told Khim that she kept having
       flashbacks of her sexual abuse, that she could not forget about it,
       did not know what to do about it, and that [Victim] would text her
       at night that she was having trouble sleeping because of it.

              Camile Coleman testified that she was [Victim’s] roommate
       at Fairmount Behavioral Hospital in September of 2014. Following
       [Victim’s] discovery of her impending discharge, [she] disclosed
       to Camile that “she was repeated[ly] assaulted by someone within
       her family.” Camile testified that [Victim] told her that she was
       to watch a pornographic video and that she was raped and
       molested.

Trial Ct. Op., 12/31/19, at 2-4 (record citations omitted).

____________________________________________


2 Contrary to the trial court’s finding, the record reveals that Victim told only
one witness about the abuse before she suffered a series of head injuries
beginning at age 14 — Savokeak “Noury” Khim. See N.T., 8/15/18, at 85
(Victim’s first concussion was at age 14).

                                           -3-
J-S52027-20



       Victim did not report the abuse to police until she was 17 years old,

while she was hospitalized at Fairmount Behavioral Health following a suicide

attempt. On September 19, 2014, the Department of Human Services hotline

received an anonymous call reporting that Victim had been sexually abused

by her father.       See Affidavit of Probable Cause, 10/30/14, at 2.      The

Philadelphia Police met with Victim’s mother and Appellant on September 26,

2014. Id. Victim’s mother related that Victim first told her about the abuse

on September 20th.         Id.   On September 30, 2014, Victim submitted to a

forensic interview with PCA. Id. During that interview, Victim reported that

Appellant had sexually abused her from the ages of three to 10. Id. It was

this interview that was videotaped and played at trial over Appellant’s

objection.

       Appellant was subsequently charged with numerous sexual offenses.

The case proceeded to a jury trial. On August 20, 2018, the jury found him

guilty of rape of a child, involuntary deviate sexual intercourse with a child,

indecent assault (less than 13 years of age), incest, endangering the welfare

of a minor, corruption of minors, and unlawful contact with a minor.3       On

February 8, 2019, Appellant was sentenced to an aggregate term of 25 to 50




____________________________________________


318 Pa.C.S. §§ 3123(b), 3126(a)(7), 4302(a), 4304(a)(1), 6301(a)(1)(ii),
6318(a)(1).




                                           -4-
J-S52027-20



years’ imprisonment, followed by 14 years’ probation.4         Appellant is also

required to register as a Tier III sexual offender for his lifetime.     See 42

Pa.C.S. § 9799.14(d)(2) (Tier III sexual offenses), 9799.15(a)(3) (individual

convicted of a Tier III sexual offense shall register for life); N.T. 2/8/19, at

49. This timely appeal followed.5

       Appellant presents three, related issues on appeal:

       1. Did the lower court not err by allowing a video interview of
       [Victim], produced by [PCA], to be played before the jury when
       the interview was not admissible as a prior consistent statement?

       2. Did the lower court not err by allowing a video interview of
       [Victim], produced by [PCA], to be played before the jury when
       the interview contained prejudicial hearsay statements, including,
       but not limited to a statement by [Victim] that [she] had heard
       from her mother that when her mother told [Appellant] of the
       allegations against him [Appellant] said that he would kill himself?

       3. Did the lower court not err by refusing to grant a mistrial after
       the admission of a hearsay statement, made during the playing of
       [Victim’s] video interview from [PCA], that [Victim] had heard
       from her mother that when her mother told [Appellant] of the
       allegations against him [Appellant] said that he would kill himself

____________________________________________


4 Specifically, the trial court imposed consecutive terms of 20 to 40 years’
imprisonment for rape of a child, 2½ to five years for incest, 2½ to five years
for corruption of minors, and two 7-year probationary terms for indecent
assault and endangering the welfare of minors. The trial court imposed the
concurrent sentences of 20 to 40 years for IDSI and 10 to 20 years for
unlawful contact with a minor.

5 On March 11, 2019, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal within 30 days. Appellant
complied with the court’s directive and filed a concise statement that was
date-stamped as received on April 10, 2019, although it was not docketed
until the following day. See Appellant’s Statement of Matters Complained of
Pursuant to Pa.R.A.P. 1925(b), 4/10/19.


                                           -5-
J-S52027-20


       and a curative instruction was insufficient to undo the prejudice
       endured by [Appellant] when the jury heard the statement?

Appellant’s Brief at 3.

       In his first issue, Appellant contends the trial court erred when it

admitted, as a prior consistent statement, Victim’s video interview conducted

by PCA.     Appellant’s Brief at 7.    He agrees a witness’s prior consistent

statement is admissible to rebut a charge that, inter alia, the witness has a

faulty memory.     See id. at 8, citing Pa.R.E. 613(c).      However, Appellant

emphasizes that, under those circumstances, the prior statement is admissible

“only if [it] is made before the faulty memory existed.” Appellant’s Brief at

9. Here, Appellant concedes he “attack[ed] the memory of [Victim] based on

a series of concussions that she suffered between the age of ten, when the

alleged conduct was reported by her to have stopped, and the age of

seventeen, when she ma[d]e the video-taped statement at . . . PCA.” Id. at

8-9.   Nevertheless, Appellant asserts the trial court “mistakenly concluded

that the incidents which led to [Victim’s] faulty memory[ — the series of

concussions —] occurred after the video-taped statement was taken.” Id. at

9. See also Trial Ct. Op. at 8. Accordingly, he concludes the trial court erred

in admitting the prior consistent statement under Rule 613(c). Furthermore,

Appellant insists the error was not harmless. Appellant’s Brief at 9.

       Our review of a trial court’s evidentiary rulings is well-established:

       The admission or exclusion of evidence is within the sound
       discretion of the trial court, and in reviewing a challenge to the
       admissibility of evidence, we will only reverse a ruling by the trial
       court upon a showing that it abused its discretion or committed
       an error of law. Thus our standard of review is very narrow. To

                                       -6-
J-S52027-20


     constitute reversible error, an evidentiary ruling must not only be
     erroneous, but also harmful or prejudicial to the complaining
     party.

Commonwealth v. Bond, 190 A.3d 664, 667 (Pa. Super. 2018) (citation

omitted). “Error is harmless where the appellate court concludes beyond a

reasonable doubt that the error could not have contributed to the verdict.”

Commonwealth v. Lively, 231 A.3d 1003, 1009 (Pa. Super. 2020) (citations

omitted).   Moreover, we note an appellate court may affirm a trial court’s

ruling on any basis, and “may affirm a judgment based on harmless error even

if such an argument is not raised by the parties.” See Commonwealth v.

Allshouse, 36 A.3d 163, 182 (Pa. 2012); Commonwealth v. Wilcox, 174

A.3d 670, 674 n.4 (Pa. Super. 2017).

     The admission of a witness’s prior consistent statement is governed by

Pennsylvania Rule of Evidence 613(c), which provides, in pertinent part:

           (c) Witness’s Prior Consistent Statement to
     Rehabilitate. Evidence of a witness’s prior consistent statement
     is admissible to rehabilitate the witness’s credibility if the opposing
     party is given an opportunity to cross-examine the witness about
     the statement and the statement is offered to rebut an express or
     implied charge of:

          (1) fabrication, bias, improper influence or motive, or faulty
     memory and the statement was made before that which has been
     charged existed or arose; or

           (2) having made a prior inconsistent statement, which the
     witness has denied or explained, and the consistent statement
     supports the witness’s denial or explanation.

Pa.R.E. 613(c)(1)-(2).     Thus, pursuant to subsection (c)(1), the prior

statement must have been made before the alleged “fabrication, bias,

improper influence or motive, or faulty memory.” Pa.R.E. 613(c)(1).            See

                                      -7-
J-S52027-20



Commonwealth v. Baker, 963 A.2d 495, 505 (Pa. Super. 2008) (concluding

video of child victim’s interview with forensic pediatrician was admissible as

prior consistent statement when defense “insinuated” that victim’s trial

testimony was “fabricated” by Commonwealth and victim’s mother).

      In the present case, the trial court determined the PCA interview was

admissible under Rule 613(c)(1).     See Trial Ct. Op. at 5-8.     The court

emphasized defense counsel’s cross-examination of Victim, during which

counsel “strongly implied that [Victim] had a faulty memory.”       Id. at 6.

Counsel questioned Victim about her history of concussions and continuous

medical care for them.    See id. at 7.   The trial court also noted defense

counsel’s questioning regarding the “inconsistencies” between Victim’s trial

testimony in August of 2018, and her testimony at the preliminary hearing

conducted in December of 2014. Id. at 7-8. The court concluded counsel’s

cross-examination “implied charges of fabrication and faulty memory” such

that the PCA interview was admissible as a prior consistent statement. Id. at

8. The court opined:

            Under Rule 613, a prior consistent statement may be
      admitted after a witness is expressly or impliedly accused of
      fabrication or faulty memory, and the [prior consistent statement]
      must be made before the charge of fabrication or faulty memory
      existed. Here, [Victim] gave her PCA interview when she first
      disclosed the abuse, sufficiently before trial, and sufficiently
      before enduring countless attacks and before defense counsel
      implied she had a poor memory.

            The statements recorded . . . during the PCA interview were
      made before [Victim’s] head injuries and were consistent with the
      other testimony that she gave. This court admitted the video
      because of the degree of impeachment and the extent and nature

                                    -8-
J-S52027-20


       of cross-examination were determined to warrant the statement’s
       admission.    Thus, [Victim’s] PCA video [interview] was an
       admissible prior consistent statement under Rule 613[.]

Id.

       To the extent the trial court determined the PCA interview was

admissible because it occurred before Victim suffered a series of concussions,

we agree with Appellant that this finding is controverted by the record. Victim

testified Appellant began sexually abusing her when she was age “three or

four,” and “stopped around the age of ten.” See N.T., 8/15/18, at 39, 89.

However, Victim stated she did not receive her first concussion until she was

14 years old, and then had seven more concussions over the next seven

years.6 See id. at 85. Victim was interviewed by PCA on September 30,

2014, when she was 17 years old. See id. at 36, 144. Therefore, her PCA

interview occurred after she suffered a series of concussions. Accordingly,

because the prior consistent statement was not made before the incidents that

resulted in her faulty memory, we agree the statement was not admissible

under Rule 613(c)(1).

       Nevertheless, the Commonwealth insists Victim’s prior consistent

statement was admissible under Rule 613(c)(2). See Commonwealth’s Brief

at 12. We agree. See Wilcox, 174 A.3d at 674 n.4 (“This Court is not bound

by rationale of a trial court and may affirm the trial court’s order on any

basis.”) (citation omitted).
____________________________________________


6 Victim did not identify the date of her last concussion, or whether she
suffered any after she provided the PCA interview.


                                           -9-
J-S52027-20



      Subsection (c)(2) permits the introduction of a witness’s prior consistent

statement if:   (1) “if the opposing party is given an opportunity to cross-

examine the witness about the statement[; (2)] the statement is offered to

rebut an express or implied charge of . . . having made a prior inconsistent

statement, which the witness has denied or explained[; and (3)] the

consistent statement supports the witness’s denial or explanation.” Pa.R.E.

613(c)(2). Here, Appellant does not dispute he had the opportunity to cross-

examine Victim regarding the statement. Furthermore, we agree with the trial

court that defense counsel’s cross-examination of Victim “implied charges of

fabrication and faulty memory.” See Trial Ct. Op., at 8; N.T., 8/15/18, at 83-

87, 89-93, 101-05. In particular, defense counsel emphasized that Victim

made several claims at trial that contradicted her statement to police and her

testimony at Appellant’s preliminary hearing four years earlier.        See N.T.,

8/15/18, at 89-93 (Victim testified at trial that some of the abuse over the

years occurred at her cousin’s house, but at preliminary hearing testified that

only the first incident occurred there); 101-02 (Victim testified at trial that her

mother “walked in” during one assault, but Victim never reported this to

police); 104-05 (Victim testified at trial that her brother opened bedroom door

after an assault, but during the preliminary hearing stated her brother was

present during an assault).

      Furthermore, at trial Victim attempted to explain each allegedly

inconsistent statement.       See N.T., 8/15/18, at 83-84 (explaining her

memories of childhood are “very isolated” and “just chunks of memories”);

                                      - 10 -
J-S52027-20



92-93 (explaining “[a] lot more memories [had] come back to “ her over the

four years since she first reported the abuse); 101-02 (explaining the incident

her mother walked in on was “one of those memories that came back to” her);

104-05 (explaining she must have misheard question at preliminary hearing

because she never “recall[ed her brother] being in the room”). Therefore, the

prior consistent statement — her videotaped interview with PCA — was

admissible under Rule 613(c)(2) to support her explanations regarding her

prior inconsistent statements at the preliminary hearing and to police. See

Commonwealth v. Harris, 852 A.2d 1168, 1175-76 (Pa. 2004) (witness’s

prior consistent statement to police, identifying appellant as shooter, was

properly admitted pursuant to Rule 613(c)(2); although statement to police

postdated witness’s statement to 911 operator where witness did not identify

appellant as shooter, rehabilitation under subsection (c)(2) does not require

consistent statement be made before inconsistent statement). Accordingly,

we conclude the trial court did not err in admitting Victim’s PCA interview as

a prior consistent statement under Rule 613(c)(2).

      Next, Appellant contends the trial court erred when it permitted the jury

to hear inadmissible hearsay statements contained in Victim’s PCA interview.

Appellant’s Brief at 9.    Specifically, during the interview, Victim stated her

mother told her that, when Appellant was confronted with the allegations, he

said he would kill himself. See N.T., 8/15/18, at 146. Appellant asserts this

statement was offered to prove he “felt he was guilty” and “tip the scale in

favor of conviction.”     Appellant’s Brief at 13.   Moreover, Appellant argues

                                      - 11 -
J-S52027-20



admission of the statement violated his constitutional right to confront his

accusers pursuant to Crawford v. Washington, 541 U.S. 26 (2004). See

id. at 10.

       Here, after Victim’s video interview was played for the jury, Appellant’s

counsel objected to hearsay statements that were made by Victim during the

interview. See N.T., 8/15/18, at 145-46. Specifically, counsel argued that

when Victim was asked whether her mother ever spoke to Appellant about the

allegations, Victim responded:

       Yes, my mom went to see him . . . and spoke to him, and his
       response was along the lines of, I just want to see her one more
       time, and then I’ll kill myself.

Id. at 146. Counsel averred that Appellant’s statement to Victim’s mother “is

tantamount to an admission” and moved for a mistrial.            Id. at 146.   The

Commonwealth responded by offering to call Victim’s mother during the

Commonwealth’s case “to allow her to . . . confirm or deny the existence of

those conversations.”7       Id. at 147.       The Commonwealth also agreed to a

curative jury charge, instructing the jury “not to consider anything that was

[stated] outside [Victim’s] presence.” Id. at 147. The trial court denied the

motion for a mistrial, and provided the following curative instruction, which

was agreed to by both parties:


____________________________________________


7 The Commonwealth did, indeed, call Victim’s mother as a witness during its
case-in-chief, and Appellant did not ask her about the alleged out-of-court
statement Victim referred to in her PCA interview. See N.T., 8/16/18, at 27-
39.

                                          - 12 -
J-S52027-20


      Ladies and gentlemen of the jury, you heard in the PCA video . . .
      that [Victim] discussed a conversation that occurred between her
      mother and her brother, and between her mother and her father
      outside of her presence. You are not to consider that as evidence
      and not to consider that when you are evaluating the evidence in
      this case.

See id. at 148, 150-51. Further, during its final charge to the jury, the court

reiterated:

             You have heard evidence that [Victim] made a statement on
      an earlier occasion that was consistent with her testimony. This
      evidence may be consider[ed] by you for one purpose only, that
      is, to help you judge the credibility and weight of the testimony
      give my [Victim] as a witness in this trial.

            You may not regard evidence of a prior consistent statement
      as proof of the truth of any matter asserted in that statement.

N.T., 8/16/18, at 165.

      With this background in mind, we note hearsay is a statement the

declarant makes out of court that is offered in evidence “to prove the truth of

the matter asserted in the statement.” Pa.R.E. 801(c)(1)-(2). Out of court

statements that are offered for another reason, however, are not hearsay.

Commonwealth v. Puksar, 740 A.2d 219, 225 (Pa. 1999). Moreover, the

Pennsylvania Rules of Evidence list several exceptions to the hearsay rule,

including a statement by an opposing party. See Pa.R.E. 803(25). When a

trial court instructs a jury to disregard a statement, we presume the jury

heeded the court’s instruction. See Commonwealth v. Walter, 119 A.3d

255, 267 (Pa. 2015).

      We conclude no relief is warranted. First, we note Appellant’s argument

regarding his confrontation rights fails.    In Crawford, the United States


                                    - 13 -
J-S52027-20



Supreme Court held that “testimonial statements of a witness who did not

appear at trial” were inadmissible “unless [the witness] was unavailable to

testify, and the defendant had had a prior opportunity for cross-examination.”

Crawford, 541 U.S. at 53–54.          Here, the layered hearsay statement

contained in Victim’s PCA interview was a statement by Victim’s mother to

Victim, relaying a statement made by Appellant to Victim’s mother. Because

Victim’s mother testified at trial, Appellant had the opportunity to cross-

examine her regarding the out of court statement.         Thus, there was no

Crawford violation. See id. at 59 n.9 (“[W]hen the declarant appears for

cross-examination at trial, the Confrontation Clause places no constraints at

all on the use of his prior testimonial statements.”).

      Furthermore, as the trial court explains in its opinion, the statement by

Appellant to Victim’s mother is not excluded by the rule against hearsay

“because it is the statement of a party opponent.” See Trial Ct. Op. at 10.

Pursuant to the Pennsylvania Rules of Evidence, a statement “offered against

an opposing party” that was, inter alia, “made by the party in an individual

capacity,” is “not excluded by the rule against hearsay regardless of whether

the declarant is available as a witness.” Pa.R.E. 803(25)(A). Thus, even if

the trial court did not instruct the jury to disregard this statement — which it

did — Appellant’s hearsay argument has no merit.

      Lastly, Appellant contends the trial court abused its discretion when it

failed to grant his request for a mistrial following the introduction of his

purported statement to Victim’s mother that he intended to kill himself.

                                     - 14 -
J-S52027-20



Appellant’s Brief at 14. He insists “[t]he only reasonable inference the jury

could draw from this statement is that the professor of it is guilty of the alleged

act” and “[n]o curative instruction . . . could ever un-ring that bell[.]” Id.

      Our review of a trial court’s ruling denying a motion for mistrial is well-

settled:

             We review the trial court’s decision to deny a mistrial for an
      abuse of discretion. A mistrial is necessary only when “the
      incident upon which the motion is based is of such a nature that
      its unavoidable effect is to deprive the defendant of a fair trial by
      preventing the jury from weighing and rendering a true verdict.”
      A mistrial is inappropriate where cautionary instructions are
      sufficient to overcome any potential prejudice.

Commonwealth v. Bedford, 50 A.3d 707, 712–13 (Pa. Super. 2012).

      In the present case, after Appellant objected to the hearsay statement

in the video, the trial court instructed the jury “not to consider” the statement

by Victim’s mother.     See N.T., 8/15/18, at 151.        Counsel for Appellant

“agreed” to the wording of the instruction, and made no further objection.

See id. at 150-51. We presume the jury followed the court’s instruction. See

Walter, 119 A.3d at 267. Moreover, the court later instructed that it should

consider the Victim’s PCA interview only to assess her credibility and it was

not to consider her prior statement “as proof of the truth of any matter

asserted in that statement.” N.T., 8/16/18, at 165. Appellant fails to explain

why these cautionary instructions were insufficient to overcome any prejudice




                                      - 15 -
J-S52027-20



resulting from purported hearsay statements in the PCA interview.8 Thus, no

relief is warranted.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




____________________________________________


8 Appellant’s sole argument appears to be that the only inference the jury
could draw from Appellant’s alleged statement to Victim’s mother is that he
was guilty of the offense. See Appellant’s Brief at 14. However, it would also
be reasonable to assume Appellant threatened to kill himself because he
recognized the damage was already done, that is, even fabricated allegations
of sexual abuse would destroy his relationship with his daughter, as well as
his life.


                                          - 16 -